Case 1:18-cV-02552-RDI\/| Document 3 Filed 11/05/18 Page 1 of 24
P a g e l of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
(Civil Division)

 

LOUIS FITZIG
_
_
Plaintiff Case: 1:18-cv-02552 Jury Demand
Assigned To : Moss, Rando|ph D.
V.

Assign. Date : 11/5/2018
Description: Emp|oy. Discrim. H Deck

Kirstjen M. Nielsen, Secretary

`./\./\./\/\/\_/\/\./\./V\/\/\./\./V

 

U.S. Department of Homeland Security Jury Demanded
801 Nebraska Avenue, N.W.
Washington, DC 20016
Defendant
M

COMES NOW the Plaintiff Louis FItzig and files against the named Defendant, and for

cause of action states as follows:

INTRODUCTION

l. Plaintiff Louis Fitzig (“Plaintiff” or “Mr. Fitzig”) brings this civil action pursuant to
Title VII of the Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. 5 1981a; for relief from
discrimination based on age -. race (Black), color (Mulatto), national origin

(Semitic/Native American) and prior EEO activity.

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 2 of 24
P a g e 2 of 24

2. Defendant Kirstjen M. Nielsen (“Defendant” or “Secretary Nielsen”) is head of an
Agency that discriminated against Plaintiff on the basis of his age, race, color, national origin,
and prior EEO activity.

JURISDICTION AND VENUE

3. This Court has jurisdiction pursuant to Title VII, as amended, 42 U.S.C. 55 2000€-16,
2000e-5(f)(1) and (3). Further, this Court has jurisdiction over this Complaint because there is
diversity of the parties and presents a question of federal law. 28 U.S.C. 5 1331 (federal question)

and 1332 (diversity).

4. Venue properly lies Within this Court pursuant to 28 U.S.C. 5 1391 and 42 U.S.C 5
2000e-5 (f)(3). Secretary Nielsen is an officer of the Department of Homeland Security and
oversees the United States Secret Service, both of Which are headquartered in the District of
Columbia. Secretary Nielsen performs a significant amount of her official duties in the District of
Columbia and resides, for the purpose of venue, within the District of Columbia. See, e.g.,
Bartman v. Cheney, 827 F. Supp. l (D.D.C 1993) (holding that the Secretary of Defense resides

in the District of Columbia for the purposes of 28 U.S.C. 5 1391.

PARTIES

5. Plaintiff is currently domiciled at _ At all

relevant times, Plaintiff Was an employee of the United States Secret Service. Plaintiff is a resident

of _Virginia and a United States citizen.

6. Secretary Nielsen is being sued in her official capacity as the Secretary for the United

States Department of Homeland Security.

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 3 of 24
P a g e 3 of 24

7. Defendant is subject to suit for the negligent, discriminatory, wanton, willful or
wrongful acts and/or omissions of employees or agents of Defendant; in addition, Defendant is the
employer of persons (specifically identified, but not limited to, the Responsible Management
Officials (RMOS): SAIC Frank Loveridge; ASAIC Brian Leary; ATSAIC Daniel Ciatti), whom
have committed negligent, discriminatory acts and/or omission against Plaintiff within the course
and scope of their employment Therefore, Defendant is liable pursuant to the doctrine of

Respondeat Superior.

EXHAUSTION OF REMEDIES

8. Plaintiff has exhausted all of his administrative remedies.

9. On or about August 11, 2017, Plaintiff timely contacted an EEO counselor and
subsequently filed an informal complaint of discrimination based on age, race, color, national

origin and prior EEO activity.

10. After the Agency issued a Notice of Right to File, Plaintiff timely filed a formal EEO
complaint, on or around September 22, 2017, complaining of the discriminatory non-selections for

the positions at issue herein.

11. Plaintiff was issued a notification of Right to Sue (Exhibit A).

12. Certificate of Service, dated July 30, 2018, delivered on August 6, 2018 (Exhibit B).

13. As 88 days have passed, since receiving notification of Right to Sue, Plaintiff now

timely files this action pursuant to 29 C.F.R . 5 1641.408.

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 4 of 24
P a g e 4 of 24

FACTS

14. Mr. Fitzig incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

15. Mr. Fitzig has been employed by the United States Secret Service since March 1998.

16. During his employment with the Secret Service, Mr. Fitzig has earned numerous
performance based awards, positive comments on his performance appraisals, and high ratings on

his performance evaluations in recognition of his abilities and contributions to the Agency.

17. Since April 2008 - present, Mr. Fitzig has worked as a Phase III Special Agent,
assigned to the Washington Field Office (WFO), as a GS-13 Criminal lnvestigator, under the

Office of Investigations, Forensic Services Division, Polygraph Program.

18. Prior to his Phase III assignment in the Forensic Services Division, Mr. Fitzig
completed his Phase I assignment at the New York Field Office (NYFO), from March 1998 -
August 2002, during Which time he held the leadership responsibility as a designated Group Leader
in the Bank Fraud Squad; he completed Phase II assignments on the Presidential Protective
Division (PPD), from August 2002 - January 2007, and he completed a post-detail protective
assignment in Special Operations Division/Airspace Program (SOD/ASB), from January 2007-

December 2007, during which time he held the leadership responsibility as a designated WHIP.

19. From April 26, 2013 to present, Mr. Fitzig has operated in the leadership capacity as
the Backup of the Polygraph Unit, to the Assistant Special Agent in Charge (ASAIC) in the Office
of Polygraph Operations, and successfully performed all of the duties and responsibilities related

to the position which included his serving in the capacity as a Liaison between Polygraph

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 5 of 24
P a g e 5 of 24

Operations at headquarters and WFO. In his capacity of Backup/Senior Polygraph Examiner, Mr.
Fitzig provided mentorship and guidance to a staff, ranging from two - four junior polygraph

examiners, on a daily basis at the Washington Field Office.

20. Despite Mr. Fitzig’s seniority and superior performance Within the FSD Polygraph
program (corroborated by Agency records), he has been consistently marginalized and excluded
from the equal opportunities for professional development afforded junior, less qualified White
polygraph examiners In August 2016, Mr. Fitzig’s Performance Evaluation was lowered from
“Outstanding” to “Exceeded Expectations” in the area of Teamwork & Cooperation, by Mr. Ciatti,
who justified this action based on alleged criteria that examiners need to be performing the
collateral duty of Mentoring to receive an “Outstanding” rating. However, it should be noted that
Mr. Fitzig’s evaluation was subsequently corrected, and Mr. Ciatti was replaced as Mr. Fitzig’s
Evaluator, after Mr. Fitzig appealed this biased evaluation on the basis of his disparate treatment
after it was discovered that Mr. Ciatti had rated several junior White polygraph examiners (who

were not Mentors) “Outstanding” in the area of Teamwork & Cooperation on their evaluations

21. Between April 2010 - November 2017, Mr. Fitzig submitted 122 bids for vacancy
announcements, however, he was not selected for promotion despite his superior qualifications
(performance, breadth of experience and variety of assignments) over those applicants selected for

promotion. The majority of those applicants selected for promotion, over Mr. Fitzig, were White.

22. On or about August 2, 2012, the Agency issued a vacancy announcement, Number
12052, for two available Assistant to Special Agent in Charge (ATSAIC), GS-14 supervisor

positions in the Office of lnvestigations, Forensic Services Division, Polygraph Operations,

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 6 of 24
P a g e 6 of 24

23. Mr. Fitzig applied for these two vacant positions on or about August 15, 2012, Based
on feedback received from several sources, Mr. Fitzig has reason to believe he Was the best
qualified applicant based on his breadth of experience, variety of assignments, and work
performance specific to these positions However, the Advisory Board (mostly White) and former
Director Sullivan (White), as a matter of course, approved the recommendations to select T.C.

J.K. (both White).

24. When the selections were announced on or around September 6, 2012, Mr. Fitzig
learned that T.C. and J. K. were selected to fill these two open ATSAIC positions, despite the fact
both applicants were less qualified and neither held current polygraph certifications at the time of

their selections.

25. Mr. Fitzig has knowledge that subsequent to the aforementioned selections for
Vacancy Number 12052, an EEO discrimination lawsuit (Case No.1:14-cv-01888) was filed by
Edward Alston (Black) concerning his non-selection, despite his greater experience and current
polygraph certification Which neither T.C. nor J.K. possessed. A review of the court documents
in that case reflects one of the chief arguments made by the Agency, in defending the selections of

T.C. and J.K., was that both applicants held higher MPP Scores/ranks.

26. On or about March 10, 2016, the Agency issued a vacancy announcement, Number
16033, for one available Assistant to Special Agent in Charge (ATSAIC), GS-l4 supervisor

position in the Office of Investigations, Forensic Services Division at the NCCA.

27. Mr. Fitzig applied for this vacant position on or about March 18, 2016 and with an

MPP score of 84.12, he was nationally ranked 68 out of 837 employees.

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 7 of 24
P a g e 7 of 24

28. Of all the applicants, Mr. Fitzig has reason to believe he was the best qualified based
on his breadth of experience, variety of assignments, and work performance specific to this
position, However, the Advisory Board (mostly White) and (then) Director Clancy (White), as a

matter of course, approved the recommendation to select B.B.(White).

29. Four days prior to the selection announcement, dated April 1 1, 2016, Mr. Fitzig learned
that B.B. was favored to fill this ATSAIC position, due to his personal friendships with Mr. Leary

and Mr. Ciatti (both White), which resulted in an obstruction of competition

30. On or about June 15, 2016, the Agency issued a vacancy announcement, Number
16095, for one available Assistant Special Agent in Charge (ASAIC), GS-14 supervisor position

in the Office of Investigations, Forensic Services Division at the NCMEC.

31. Mr. Fitzig applied for this vacant position on or about June 29, 2016 and with an MPP

score of 84.12, he was nationally ranked 68 out of 837 employees

32. Of all the applicants, Mr. Fitzig has reason to believe that he was the best qualified for
the position based on breadth of experience, variety of assignments and work performance
However, the Advisory Board (mostly White) and (then) Director Clancy (White), as a matter of

course, approved the recommendation to Select J.H. (White),

33. Twenty-six days prior to the selection announcement, dated July 11, 2016, Mr. Fitzig
learned that J.H. was favored for selection to fill this ASAIC position. Mr. Fitzig has reason to
believe that J.H. benefitted from an obstruction of competition as a result of her personal friendship

with Mr. Loveridge (White),

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 8 of 24
P a g e 8 of 24

34. On or about November 18, 2016, the Agency issued a vacancy announcement, Number
16169, for three available Assistant to the Special Agent in Charge (ATSAIC), GS-l4 supervisor

positions in the Office of lnvestigations, New York Field Office (NYFO).

35. Mr. Fitzig applied for these three vacant positions on or about November 30, 2016.
Based on feedback received from several sources, Mr. Fitzig has reason to believe that he was the
best qualified applicant based on his depth of experience, variety of assignments and MPP
score/rank. However, the Advisory Board (mostly White) and (then) Director Clancy (White), as

a matter of course, approved the recommendations to select C.A., B.G., and R.S. (all White).

36. When the selections were announced on or around December 16, 2016, Mr. Fitzig

learned that C.A., B.G. and R.S. were selected to fill these three positions.

37. Five days after filing an informal EEO Complaint of discrimination against the
Agency, for his non-selection regarding vacancy announcement Number 16169, Mr. Fitzig
received a suspicious media contact on or about February 1, 2017 from The Washington Post on
his official work email. This media contact concerned a Salacious story involving the alleged
sexual activities for promotion of two female Secret Service Agent Supervisors and the Director
(at the time). After reporting this media contact to his supervisory chain-of-command, Mr. Fitzig
was interrogated by Agency Inspectors and subsequently compelled to submit to a specific-issue
polygraph exam (which he was informed he passed), administered by the FBI on February 6, 2017,
to verify Whether he Was a media leak. lt should be noted that Mr. Fitzig is aware of several other
Agency employees, whom have received similar media contacts and they were not compelled to
submit to polygraph exams, as he was, to verify whether they Were media leaks. Mr. Fitzig has

reason to believe he was the victim of a set-up, and the Agency used this media leak as pretext to

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 9 of 24
P a g e 9 of 24

justify his disparate treatment of a compelled polygraph examination in retaliation for his prior

EEO activity.

38. On March 15, 2017, all FSD polygraph examiners were notified that they were required
(if available) to participate in an emergency conference call with Deputy Assistant Director (DAD)
Breslin on same date. During this phone conference, examiners were informed by DAD Breslin
that there Was an impending Agency investigation regarding numerous employee complaints of
FSD supervisory mismanagement Mr. Breslin Stated that “all FSD non-supervisory personnel are
required to complete on-line surveys, which will be followed up with mandatory interviews with
Inspectors from the Agency’s Inspection Division, between March - April 2017.” During Mr.
Fitzig’s interview on April 5, 2017, it became evident that ASAIC Lewis (a Black Program
Manager) was being scapegoated for the mismanagement issues within the Polygraph Program
based on the pretext that he lacked a polygraph background and certification The lnspector who
interviewed Mr. Fitzig was not interested in discussing Mr. Fitzig’s allegations of prohibited
personnel practices committed by several White supervisors within FSD. Subsequent to Mr.
Fitzig’s interview, he had conversations with several other polygraph examiners who shared with
him their similar experiences and perceptions concerning Mr. Lewis being scapegoated for many

of the mismanagement issues experienced by examiners within the Polygraph Program.

39. Between 2017 - present, the Plaintiff has witnessed the disproportionate increase in
the numbers of resignations of non-white polygraph examiners from FSD, under the leadership of
Mr. Loveridge, Mr. Leary and Mr. Ciatti. Plaintiff has reason to believe this disproportionate
increase in numbers of resignations of non-White polygraph examiners is directly attributable to

the disparate treatment experienced by these examiners, similar to that experienced by Mr. Fitzig.

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 10 of 24
P a g e 10 of 24

40. On or about June 2, 2017, the Agency issued a vacancy announcement, Number 171 16,
for two available Technical Staff Assistant (TSA), GS-14, non-supervisory positions in the Office

of Investigations, Forensic Services Division,

41. Mr. Fitzig applied for both of these vacant positions on or around June 6, 2017 and
with an MPP score of 84.12, he was nationally ranked 81 out of 732 employees He placed third,

out of 14 candidates, on the Best Qualified List (BQL), for this vacancy announcement

42. Of all the applicants, Mr. Fitzig Was arguably the best qualified based on breadth of
experience, variety of assignments MPP Score/rank, and work performance specific to these
positions However, the Advisory Board (mostly White) and Director Alles (White), as a matter

of course, approved the recommendations for the selections of T.H. and T.K. (both White).

43. When the selections were announced on or around June 30, 2017, Mr. Fitzig learned
that T.H. and T. K. were selected to fill the two open TSA/Senior Field Examiner positions Mr.
Fitzig has reason to believe that T.H. and T.K. both benefitted from an obstruction of competition

as a result of their personal friendships With Mr. Loveridge.

44. lt Should be noted that T.H. was selected, with an MPP score of 82.92 and she was
nationally ranked 135 out of 732 employees She placed fifth out of 14 candidates on the BQL,
for this vacancy announcement T.K. was also selected, and with an MPP score of 79.05, he was
nationally ranked 367 out of 732 employees He placed tenth out of 14 candidates, on the BQL,
for this vacancy announcement However, it should be further noted, that with just over one year
of experience as a certified polygraph examiner at the time of his selection, T.K. did not meet the

polygraph program eligibility requirements to hold such collateral duties as Quality Control

Case 1:18-cV-O2552-RDI\/| Document 3 Filed 11/05/18 Page 11 of 24
P a g e 11 of 24

Review or Mentor; nor did he meet the program definition to be considered a “Senior Field

Examiner” (which requires two years of experience and 200 exams).

45. On or about August 10, 2017, the Agency issued a vacancy announcement, Number
17157, for two available Technical Staff Assistant (TSA), GS-14, non-supervisory positions in the

Office of lnvestigations, Forensic Services Division.

46. On August 11, 2017, after numerous requests for a meeting, Mr. Fitzig was granted
the opportunity to meet with Mr. Loveridge to discuss his marginalization within the
FSD/Polygraph program and his repeated non-selections for promotion. Mr. Loveridge advised
Mr. Fitzig “one needs a Rabbi, a push-pull to be promoted. . .” .At one point, Mr. Fitzig made
reference to the promotion of Edward Alston, a black polygraph examiner who similarly had been
marginalized within the program and had been promoted via an Agency settlement of his EEO
lawsuit regarding discrimination Mr. Fitzig asked Mr. Loveridge “do I need to file a Formal EEO
Complaint regarding my situation?” Mr. Loveridge advised Mr. Fitzig that he “should not file”.
Mr. Loveridge then shared with Mr. Fitzig his personal experience of being passed over for a
reassignment by a younger individual and he then explained his decision to “not file an EEO
Complaint of age discrimination because of the possible negative repercussions . . there are
elephants on the eighth floor”. Based on Mr. Loveridge’s aforementioned statements, Mr. Fitzig
has reason to believe that he is not receiving “push-pulls” for promotion in retaliation for his EEO

activity.

47. Mr. Fitzig applied for both of these vacant positions on or around August 15 , 2017 and
with an MPP score of 84.12, he was nationally ranked 81 out of 732 employees He placed second,

out of 11 candidates, on the Best Qualified List (BQL), for this vacancy announcement,

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 12 of 24
P a g e 12 of 24

48. Of all the applicants, Mr. Fitzig was arguably the best qualified based on breadth of
experience, variety of assignments MPP score/rank, and work performance specific to these
positions However, the Advisory Board (mostly White) and Director Alles (White), as a matter

of course, approved the recommendations for the selections of N.H. and L.F. (both White).

49. Thirty-three days prior to the selections announcement, dated September 13, 2017, Mr.
Fitzig learned that N.H. and L.F. were favored for selections to fill these two open TSA/Senior
Field Examiner positions Mr. Fitzig has reason to believe that N.H. and L.F. both benefitted from
an obstruction of competition as a result of their personal friendships with Mr. Leary and Mr.

Ciatti.

50. It should be noted that N.H. was selected, with an MPP score of 79.36, and he was
nationally ranked 356 out of 732 employees He placed fifth out of 11 candidates on the BQL,
for this vacancy announcement L.F. was also selected, and with an MPP score of 73.28, he was
nationally ranked 638 out of 732 employees He placed eleventh out of 1 l candidates on the BQL,
for this Vacancy announcement, L,F.’s MPP Score / Overal-l Rank was so low, that he did not meet
the cut-off scores established for most of the vacancy announcements Plaintiff has further reason
to believe that L.F. did not meet the cut-off Scores established for any of the other vacancies he
bid on. Hence, opportunities for promotion for L.F. were limited to a few vacancies where there
were not enough candidates for the Agency to establish cut-off scores (i.e. FSD / Polygraph),

enabling his candidacy, where all bids could be considered

51. On or about August 10, 2017, the Agency issued a vacancy announcement, Number
17165, for one Assistant to Special Agent in Charge (ATSAIC), GS-14, Supervisor position in the

Office of lnvestigations, Forensic Services Division.

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 13 of 24
P a g e 13 of 24

52. Mr. Fitzig applied for this position on or around August 15, 2017 and with an MPP
score of 84.12, he was nationally ranked at 81 out of 732 employees He placed second, out of 9

candidates on the Best Qualified List (BQL), for this vacancy announcement

53. Of all the applicants, Mr. Fitzig was arguably the best qualified based on his breadth
of experience, variety of assignments MPP score/rank, and work performance specific to this
position However, the Advisory Board (mostly White) and Director Alles (White), as a matter of

course, approved the recommendation for the selection of E.R. (White).

54. Thirty-three days prior to the selections announcement, dated September 13, 2017, Mr.
Fitzig learned that E.R. Was favored for selection to fill this one open ATSAIC position Mr. Fitzig
further has knowledge that, five days prior to the selections announcement, E.R. had disclosed to
several individuals that “DAD Breslin and AD Jenkins promised her she was getting promoted for
the current open ATSAIC position in PolyOps and she was advised to not get into any trouble over
the weekend prior to the official announcement”. Mr. Fitzig has reason to believe that E.R.
benefitted from an obstruction of competition as a result of her personal friendships with Mr. Leary

and Mr. Ciatti.

55. It Should be noted that E.R. was selected, with an MPP score of 75.19, and she was
nationally ranked 556 out of 732 employees She placed seventh out of 9 candidates on the BQL,
for this vacancy announcement It should further be noted that E.R. benefitted from the unfair
advantage of a lateral reassignment to FSD PolyOps in March 2017, absent a Job Opportunity
Announcement (JOA) and program solicitation, preventing other polygraph examiners the equal
opportunity for consideration E.R.’s MPP Score / Overall Rank was so low, that she did not meet

the cut-off scores established for most of the vacancy announcements Mr. Fitzig has further

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 14 of 24
P a g e 14 of 24

reason to believe that E.R. did not meet the cut-off scores established for any of the other vacancies
she bid on. Hence, opportunities for promotion for E.R. were limited to a few vacancies Where
there were not enough candidates for the Agency to establish cut-off scores (i.e. FSD / Polygraph),

enabling her candidacy, where all bids could be considered.

56. On or about November 2, 2017, the Agency issued a vacancy announcement, Number
17195, for two available Assistant to Special Agent in Charge (ATSAIC), GS-14, supervisor

positions in the Office of Protective Operations, Special Operations Division / Airspace Branch.

57. Mr. Fitzig applied for both of these vacant positions on or around November 9, 2017
and with an MPP score of 84.12, he was nationally ranked 81 out of 732 employees He placed

third, out of 25 candidates on the Best Qualified List (BQL), for this vacancy announcement

58. Of all the applicants, Mr. Fitzig was arguably the best qualified based on breadth of
experience, variety of assignments MPP score/rank, and work performance specific to these
positions However, the Advisory Board (mostly White) and Director Alles (White), as a matter

of course, approved the recommendations for selection of L.C. and T.D. (both White).

59. Fourteen days prior to the selections announcement regarding the two open ATSAIC
positions in SOD/ASB, dated December 15 , 2017, Mr. Fitzig learned that L.C. benefitted from an
obstruction of competition as a result of an interview she had received from ASAIC of SOD/ASB,
Don Douglas (White), on or about November 29, 2017, not afforded Mr. Fitzig. Shortly after the
selections announcement, Mr. Fitzig learned that T. D. also benefitted from an obstruction of

competition as a result of his personal friendship with Mr. Douglas

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 15 of 24
P a g e 15 of 24

60. lt should be noted that L.C. was selected, with an MPP score of 81.41, and she was
nationally ranked 224 out of 732 employees She placed twenty-third out of 31 candidates on the
BQL, for this vacancy announcement Mr. Fitzig has knowledge, based on his conversation with
L.C. on or about December 1, 2017, that Mr. Douglas had interviewed L.C. regarding the open
ATSAIC position in SOD/ASB (on or about November 29, 2017), and this interview was
witnessed by at least two other Special Agents. lt should be further noted that during the
aforementioned conversation between L.C. and Mr. Fitzig, she had stated she had zero airspace
experience, nor completed any HARR[ER or HUNTSMAN missions while she Was assigned to
the Presidential Protective Division. T.D. was also selected, and with an MPP score of 81.23, he
was nationally ranked 238 out of 732 employees He placed twenty-sixth out of 31 candidates on

the BQL, for this Vacancy announcement

61. On or about November 2, 2017, the Agency issued a vacancy announcement, Number
17209, for one available Assistant to Special Agent in Charge (ATSAIC), GS-14, supervisor

position in the Office of Investigations, Newark Field Office.

62. Mr. Fitzig applied for this vacant position on or around November 9, 2017 and with
an MPP score of 84.12, he was nationally ranked 81 out of 732 employees He placed third, out

of 25 candidates on the Best Qualified List (BQL), for this vacancy announcement

63. Of all the applicants, Mr. Fitzig was arguably the best qualified based on his breadth
of experience, variety of assignments and MPP score/rank. However, the Advisory Board (mostly
White) and Director Alles (White), as a matter of course, approved the recommendation for the

selection of M.F (White).

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 16 of 24
P a g e 16 of 24

64. Eleven days prior to the selections announcement, dated December 15, 2017, Mr.
Fitzig learned that M.F. was predetermined for selection to fill this open ATSAIC position Mr.
Fitzig has reason to believe that the personal friendship between M.F. and the SAlC of Newark

Field Office, Mark McKevitt (White), presented an obstruction of competition

65. lt should be noted that M.F. was selected, with an MPP score of 78.76, and he was
nationally ranked 378 out of 732 employees He placed fourteenth out of 25 candidates on the

BQL, for this vacancy announcement

66. Despite his dedication and wealth of experience, Mr. Fitzig continues to watch less

qualified White agents be promoted ahead of him.

67. Upon information and belief, similarly situated employees of a different protected class

are not subjected to the same foregoing hostile work environment and unlawful treatment

CAUSES OF ACTION

COUNT ONE
Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. 5 2000e, et seq.

(Employment Discrimination on the Basis of Race, Color, National Origin)

68. Plaintiff incorporated all information and allegations contained in the preceding

paragraphs as if fully set forth herein

69. Plaintiff was born_ is a Black, Mulatto, and Semitic/Native-American and

has prior EEO Activity, and as such, is a member of several protected classes

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 17 of 24
P a g e 17 of 24

70. As an employee of Defendant Plaintiff was treated differently and subjected to
different terms and conditions of employment in comparison to the White employees that

Defendant employed.

71. Defendant heads an Agency that has subjected Plaintiff to adverse employment actions
including the adverse actions alleged herein, and otherwise deprived Plaintiff of his rights enjoyed

by his White coworkers

72. Agency’s unlawful employment actions negatively impacted the terms conditions and
privileges of Plaintiff’ s employment because it resulted in loss of income, promotional

opportunities and other disadvantages in the workplace.

73. The reason(s) proffered for Agency’s unlawful conduct are not legitimate and Would

be pretext for its discriminatory conduct

74. Plaintiff has been treated differently and subjected to different terms and conditions of
his employment due to his age _ race (Black), color (Mulatto), national origin

(Semitic/Native-American) and prior EEO activity.

75. Agency has limited, segregated and classified Plaintiff in a Way that deprives him of
employment opportunities and otherwise adversely affects his status as an employee because of

his age, race, color, national origin, and prior EEO activity.

76. Other employees similarly situated, but members of a different protected class than

Plaintiff, have been treated more favorably than Plaintiff in terms and conditions of employment

77. As a direct and proximate cause of Agency’s conduct alleged in this Complaint,

Plaintiff suffered, and continues to suffer, from harm, injury and monetary damages - including

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 18 of 24
P a g e 18 of 24

but not limited to past and future loss of income, benefits career opportunities expenses and costs

- and is entitled to all available legal and equitable remedies

78. Plaintiff was humiliated, embarrassed and made to endure a great amount of pain and

suffering, and his injury is permanent in nature. Further, Agency’s treatment/actions are ongoing.

79. Plaintiff has incurred lost wages loss of reputation and loss of career opportunity now

and into the future, and all of the other losses without Plaintiff contribution in any way thereto.
WHEREFORE, Plaintiff respectfully asks that this Honorable Court;

a. Award compensatory damages in excess of Two-Hundred and Fifty Thousand
Dollars ($250,000.00);

b. Award lost wages;
c. Award medical costs/expenses incurred as result of Agency’s unlawful conduct

d. Award reasonable attorney fees costs and expenses incurred for this action;
e. Order Agency to implement policies and procedure against discrimination;
f. Equal Employment Opportunity training for supervisory officials at issue;

g. Award equitable, declaratory, and injunctive relief;

h. Award such other and further relief as this Court deems just and proper.

EOUITABLE RELIEF

80. Plaintiff hereby incorporates by reference hereto, the facts law, and/or allegations

contained within the preceding paragraphs as fully set forth herein

Case 1:18-cv-O2552-RD|\/| Document 3 Filed 11/05/18 Page 19 of 24
P a g e 19 of 24

81. Because of the actions alleged herein, the continued employment of the supervisors at
issue herein without training in equal employment opportunity law, rules and regulations present
clear and present dangers to the employees of Defendant and could result in further illegal actions

on the part of Defendant by and through their respective agents servants and employees
WHEREFORE, Plaintiff respectfully asks that this Honorable Court;

a. Order Defendant to institute anti-discrimination policies and procedures;

b. Require supervisory officials complete appropriate EEO training;
c. Supervisory training for the supervisors at issue herein; and

d. Such other and further relief as this Court deems just and proper.

W

82. Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so triable.

CLOSING

Plaintiff agrees to provide the Clerk’s Office with any changes to his address where
case-related papers may be served. He understands that his failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of his case.

Respectfully submitted,

ivili/\i:€:§l£ 2 NN’Z/o|§/

P!aintii:`f: Louis Filzig Date Signed by Plaintiff

 

Case 1:18-cv-02552-RD|\/| Document 3 Filed 11/05/18 Page 20 of 24
P a g e 20 of 24

EXHIBIT A

Case 1:18-cv-02552-RD|\/| Document 3 Filed 11/05/18 Page 21 of 24
Page 21 of 24

Agency Case N. HS-USSS-02197-2017

ln your appeal to EEOC, you must state the date and method (for example, by certified mail or
hand delivery) by which a copy of the appeal was sent to the Director, Office of Equal
Employment Opportunity, United States Secret Service. You should use the attached EEOC
Form 573, Notice of Appeal/Petition, to file your appeal. The form may also be found at

www.eeoc.gov/federa1/directives/md-110 appendix.p.cfm. EEOC Will dismiss your appeal if
you do not file it Within the time limits

FILING A CIVIL ACTION

You also have the right to file a civil action in an appropriate United States District Court within
90 days after you receive this final decision if you do not appeal to EEOC, or within 90 days
after receipt of` EEOC’s final decision on appeal. You may also file a civil action after 180 days
from the date of filing an appeal with EEOC if there has been no final decision by EEOC.

lf` your claim is based on age discrimination, the time limits noted above may not be applicable
to you, especially if you are filing this civil action after giving EEOC not less than 30 days’
notice of your intent to file such an action. Accordingly, you should consult an attorney if you
desire further guidance regarding the timeliness of your case.

You must also comply with the following instructions

(l) You must name Kirstjen M. Nielsen, Secretary, Department of Homeland Security, as the
defendant F ailure to provide her name and official title may result in dismissal of your case.

(2) If you decide to file a civil action and if you do not have, or cannot afford, the services of an
attorney, you may request that the Court appoint an attorney to represent you and that the Court
permit you to file the action without payment of fees costs or other security. The grant or denial
of the request is within the sole discretion of the Court Filing a request for an attorney does not
extend the time in Which to file a civil action Both the request and the civil action must be filed
within 90 days of the date you receive the agency or EEOC final decision.

Case 1:18-cv-02552-RD|\/| Document 3 Filed 11/05/18 Page 22 of 24
P a g e 22 of 24

EXHIBIT B

Case 1:18-cv-02552-RD|\/| Document 3 Filed 11/05/18 Page 23 of 24
Page 23 of 24

Agency Case N. HS-USSS-02197-2017

CERTIFICATE OF SERVICE

F or timeliness purposes it shall be presumed that the parties received the foregoing on the date
indicated below if sent via email or within five (5) calendar days after the date indicated below if
sent by regular or certified mail. l certify that the foregoing final action, appeal rights and appeal
form were provided to the following:

Louis Fitzig

Zachary Ruetz, Esq.

Tully Rinckey, PLLC

400 Linden Oaks, Suite 110

Rochester, NY 14625

(Via Certified Mail ( 701 5 1520 000] 2539 1073), Return Recez`pt Requested)

Director, Office of Equal Employment Opportunity
United States Secret Service

Communications Center/EEO

P.O. Box 6500

Springfield, VA 22150

(Uploaded and Notijz`ed Via Email)

CRCKE_E€J'A.?MM_/ /" ` Date

Case 1:18-cv-02552-RD|\/| Document 3 Filed 11/05/18 Page 24 of 24
Page 24 of 24

Agency Case N. HS-USSS-02197-2017

U S P S Tra C kin g® FAQs (https:llwww.usps.com/faqsluspstracking-faqs.htm)

Track Another Package +

Remove

Tracking Number: 7015152000012539`1073

Your item Was delivered to an individual at the address at 10:57 am on August 6, 2018 in
ROCHESTER, NY 14625. f ’

De|ivered

August 6, 2018 at 10:57 am
De|ivered, Left With individual
ROCHESTER, NY 14625

xv€qpeea

 

Tracking History

 

Product information

 

See Less

Can’t find what you’re looking for?

Go to our FAQS section to find answers to your tracking questions

FAQS `(https:llwww.usps.comlfaqs/uspstracking-faqs.htm)

